Title: Tristram Barnard to the Commissioners, 9 October 1778
From: Barnard, Tristram
To: Franklin, Benjamin,Lee, Arthur,Adams, John,First Joint Commission at Paris


     
      Gntlemen
      
       post 9 October 1778
      
     
     As thier hath ben a moust Valueable Whale fishry discoverd by the people of England Since the preasent contest with America and a thing of the utmoust Consequence to the above poeple—if it is your minds to destroy it I Should be glad to give you all the information that is in my Power to affect the Same. I have ben in the busaness my self and was very Senceable I was doing Rong, therefore quited the busaness and Ackowledge, wich I trust your honours think more commendable then to proceed.
     There is 15 Sail in the Employ, 5 Ships and 10 Brigg. Thay have all Saild by this time but 2, thay are moustly Americans and would be glad to git home if thay knowd any way. Thay Saild in company this Season 3d of October and allways stop at the Cape De Varda Islands outward bound and cruse betwen the Lattds of 26 Degrees South and 38 Do, in the Longd. from 46 to 62 West. As the Shore Extends NE by N and SW by S the bank lays as the Shore doath 40–50 and 70 Leagues from the Land and these Vessells are to be met with within about 6–8 or 10 Leagues of the bank.
     The fishry is comonly over in all April and I am informd thay are Ordered to the Island Santeslena to com home with the Eastindia Men.
     Any further information required on the Occation that is in my power to give I shall moust Willingly Comply With from your moust Obedent Servent
     
      Tristram Barnard
     
     
      NB thay have no Guns, thay brought to England Last Season upon an average about 55 tuns of Oil moust of it Worth £70 per ton. At this preasent time it is worth in America £100 per ton as I am informed.
     
    